ORDER
On our own motion, we dismiss this appeal from the First City Court of New Orleans. The following dates are pertinent:
February 5, 1974 Judgment, read, rendered and signed.
February 5, 1974 Notice of judgment mailed.
February 12, 1974 Motion for appeal filed.
February 21, 1974 Appeal bond filed.
The Code of Civil Procedure, article 5002, provides that a new trial may be applied for within three days of the date of judgment or service of notice of judgment when necessary. Notice of judgment is mandatory under C.C.P. art. 4898 when no answer has been filed and personal service has not been effected. Since this matter was heard contradictorily after personal service on the defendant, no service of notice of judgment was required. Although the motion for appeal was timely filed, this court is without jurisdiction to consider the appeal because the appeal bond was not filed on or before February 18, 1974, which was the tenth day after the expiration of the delay for applying for a new trial as required by C.C.P. art. 5002.
REDMANN, J., dissents with written reasons.